
	

115 SRES 198 IS: Expressing the sense of the Senate that any sweeping health care legislation must be drafted in public under the watchful eye of the people of the United States.
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 198
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2017
			Mr. Tester submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Expressing the sense of the Senate that any sweeping health care legislation must be drafted in
			 public under the watchful eye of the people of the United States.
	
	
 Whereas the people of the United States deserve and demand that legislation be created through a transparent, bipartisan process to ensure that they can hold their elected representatives accountable;
 Whereas the proper functioning of representative democracy requires full transparency in the legislative process;
 Whereas it has been widely reported that a group of Senators is working privately in a partisan fashion to craft national health care legislation in the Senate;
 Whereas this group is secretly gathering in closed-door meetings that exclude the public and press; Whereas Senate leadership has refused to commit to holding a single public hearing on this legislation before going directly to the Senate floor for a vote;
 Whereas the draft health care legislation under consideration by a secretive group is one of the largest public policy reforms taken up by Congress in generations;
 Whereas this legislation will affect the lives of all people in the United States; Whereas health care constitutes 1/6 of the gross domestic product of the United States; and
 Whereas Congress is elected by the people to serve the people: Now, therefore, be it   That it is the sense of the Senate that the creation of any sweeping health care legislation must be done in a transparent, bipartisan manner in full view of the people of the United States and not behind closed doors.
		
